Title: To James Madison from James Turner, 20 March 1810
From: Turner, James
To: Madison, James


SirSenate Chamber 20th. March 1810
I was requested by Oliver Fitts Esquire Attorney General of the State of North Carolina to inform You that he would willingly Accept the Appointment of Judge in the Mississippi Territory, having thoughts of removing to that country.
Mr. Fitts is a gentleman of Education Character & talents, and the office he holds in the State is an evidence that his legal Acquirements are Such as to qualify him for Such an appointment.
As a vacancy is Occasioned by the removal of Judge Martin to the Orleans Terry. I should be glad if Mr. Fitts Could be appointed. I am with Much esteem Your Obdt Servt.
J. Turner
